Citation Nr: 1100474	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-20 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUES

1.  Whether chiropractic treatment for a spine disorder on April 
21, 2008, at Healthquest Chiropractic was authorized by the 
Department of Veterans Affairs (VA).  

2.  Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for chiropractic treatment for a spine disorder 
on April 21, 2008, at Healthquest Chiropractic.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1986 to January 1990 and from December 2003 to March 
2005.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 determination by the Togus VA Medical 
Center (VAMC) located in Augusta, Maine.  The Veteran was 
scheduled for a hearing before the Board at the RO in November 
2009; she failed to report for the hearing.


REMAND

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and its implementing regulations do 
not apply to claims for benefits governed by 38 C.F.R. Part 17 
(the governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
However, a May 2008 letter advised the Veteran of what is needed 
to establish entitlement to VA reimbursement of private medical 
expenses (and where to seek any further information desired). 

The Veteran is seeking reimbursement for medical expenses 
incurred at a private facility.  She essentially contends that 
she was pre-authorized for her chiropractic visit on April 21, 
2008.  She is service-connected for thoracic and lumbar strain 
(10 percent disabling).

A review of the claims folder reflects that evidence pertinent 
to this claim has not been associated with the claims folder 
and/or has not been addressed by the VA Medical Center (VAMC).  
Upon a visit to the VHA intranet site, it was learned that fee 
services are administered under VA Chief Business Office, Policy 
Procedure Guide 1601F.01: The Fee Program.  As part of the 
notification process, a Cover Letter for Outpatient Fee Basis 
Authorizations was to accompany VA Form 10-7079, informing the 
fee basis provider of the parameters of the treatment.  
Likewise, the Veteran was to be notified of the authorized 
treatment.  The fee clerk was to complete VA Form 10-7079, 
Request for Outpatient Medical Services, and notify the Veteran, 
the Veteran's representative, and/or physician of the decision.  
There is no indication that the notification process was 
properly completed.  A review of the documents provided by the 
VAMC does not contain all of the information that is needed to 
adjudicate this claim.  

A July 2008 letter from Healthquest, the chiropractic practice 
that was authorized to provide the Veteran eight treatments 
between December 7, 2007, and February 7, 2008 was to the effect 
that they never received authorization from VA for any services 
prior to June 2008.  This letter was never addressed by the VAMC 
in a supplemental statement of the case, a violation of the 
Veteran's due process.  

Because of incomplete documentation and a due process violation, 
the file must be remanded for the following actions:

1.  The VAMC is to associate with the 
claims folder the Cover Letter for 
Outpatient Fee Basis Authorizations that 
accompanied VA Form 10-7079, informing the 
fee basis provider of the parameters of 
the treatment.  All letters of 
notification to the Veteran, the Veteran's 
representative, and/or physician of the 
decision to authorize treatment between 
December 7, 2007, and February 7, 2008 are 
to be associated with the claims folder.  

2.  The VAMC is to address the July 2008 
letter from Healthquest, the chiropractic 
practice that was authorized to provide 
the Veteran eight treatments between 
December 7, 2007, and February 7, 2008 
indicating that they never received 
authorization from VA for any services 
prior to June 2008.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  VA will notify the appellant if further action is 
required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


